Name: COMMISSION REGULATION (EC) No 2506/97 of 15 December 1997 opening an invitation to tender for the reduction in the duty on maize imported into Portugal from third countries
 Type: Regulation
 Subject Matter: trade policy;  Europe;  EU finance;  trade;  cooperation policy;  plant product
 Date Published: nan

 L 345/28 EN Official Journal of the European Communities 16 . 12. 97 COMMISSION REGULATION (EC) No 2506/97 of 15 December 1997 opening an invitation to tender for the reduction in the duty on maize imported into Portugal from third countries Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1 . An invitation to tender is hereby opened for the reduction in the import duty referred to in Article 10 (2) of Regulation (EEC) No 1766/92 on maize to be imported into Portugal . 2 . The invitation to tender shall be open until 30 April 1998 . During that period, weekly invitations shall be issued with quantities and closing dates as shown in the notice of invitation to tender. 3 . Regulation (EC) No 1839/95 shall apply save as otherwise provided for in this Regulation . Article 2 Import licences issued under these invitations to tender shall be valid 50 days from the date they are issued, within the meaning of Article 10 (4) of Regulation (EC) No 1839/95. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 923/96 (2), and in particular Article 12 ( 1 ) thereof, Whereas, pursuant to the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations, the Community has undertaken to import a certain quantity of maize into Portugal ; Whereas Commission Regulation (EC) No 1839/95 of 26 July 1995 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (% as amended by Regulation (EC) No 1963/95 (4), lays down the rules governing the administration of those special arrange ­ ments; whereas this Regulation lays down the special additional detailed rules necessary for implementing the invitation to tender, in particular those relating to the lodging and release of the security to be lodged by opera ­ tors to ensure compliance with their obligations and, in particular, the obligation to process or use the imported product on the Portuguese market; Whereas in the light of current market needs in Portugal, an invitation to tender for the reduction in the duty on imports of maize should be opened in the framework of these special arrangements for imports; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1997. For the Commission Franz FISCHLER Member of the Commission (  ) OJ L 181 , 1 . 7 . 1992, p. 21 . 2 OJ L 126, 24. 5 . 1996, p . 37 . (-1) OJ L 177, 28 . 7. 1995, p. 4. 4) OJ L 189 , 10 . 8 . 1995, p . 22 .